Dismissed and Memorandum Opinion filed December 17,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00715-CV
____________
 
TEXAS GENERAL LAND OFFICE, Appellant
 
V.
 
BELL BOTTOM FOUNDATION CO. and 
FAST-TRAK CONSTRUCTION, INC., Appellees
 

 
On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 09CV0501
 

 
M E M O R
A N D U M   O P I N I O N
This is an accelerated appeal from an order signed July 24,
2009, denying appellant’s plea to the jurisdiction. Appellee Bell Bottom
Foundation Co. filed suit against appellant and Fast-Track Construction, Inc.
Appellant did not assert any counter claims. This court has been notified that
Bell Bottom Foundation Co. has non-suited its claims against appellant. Therefore,
it appears that the issues in this interlocutory appeal have been rendered
moot.
On November 19, 2009, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for
continuing the appeal on or before December 1, 2009. See Tex. R. App. P.
42.3(a). Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.